Under the common law, with certain exceptions not necessary here to notice, a person under legal age has not the capacity to bind *Page 571 
himself absolutely by contract. 31 C.J. 1058. All such contracts are voidable. Ib. 1060. The disaffirmance of such a contract by the minor makes it void ab initio, and avoids all rights thereunder. Plummer v. Northern Pac. R. Co., 98 Wn. 67,167 P. 73, 7 A.L.R. 104.
The foregoing principles are, of course, subject to statutory modification, and our statute has made such a modification. The purport of the statute sufficiently appears in the quotation found in the majority opinion. It will be observed that the statute does not declare that a minor may not disaffirm his contract merely because he has made misrepresentations as to his majority when entering into it, or merely because he has engaged in business as an adult, but declares that he may not so disaffirm when and only when, because of his misrepresentations or conduct, the other party to the contract has good reason to believe the minor capable of contracting. That the limitation is a wise one, it would seem there could hardly be room for doubt, for otherwise it would be within the power of a designing person to despoil a minor of his estate, even though the minor be of tender years. There is, therefore, in every instance where a minor seeks to disaffirm his contract because of his minority a question of fact involved; the question whether the representations and conduct of the minor were of such a character as to lead a reasonably prudent person to believe that the minor when he entered into the contract had reached the age of majority. With all due respect to the majority, I submit that this is a question for the trier of the fact. In this state a litigant has the constitutional right in legal actions to have the facts of his cause determined by a jury. In the case before us the respondent availed himself of that right, and I further submit that this court cannot reverse the findings of *Page 572 
the jury on the question of fact involved without an unwarranted usurpation of its powers.
I am not sure that I understand the precise ground upon which the majority rest their conclusion. In one part of the argument it seems to be maintained that the minor is estopped by his conduct from asserting his minority, and in another it is said that "there is no evidence nor inference from evidence justifying submitting the cause to the jury." But if it is intended to rest the decision on either or both of these grounds, it is in my opinion equally untenable. As I have pointed out, neither the common law nor the statute estops a minor from repudiating his contract because he has made misrepresentations as to his age or is engaged in business as an adult at the time he enters into it. At the common law he was not estopped under any condition save only on contracts for necessaries, and under the statute he is estopped only when his representations and conduct are of such a nature as to lead the other party to believe he is capable of contracting; that is to say, leads the other party to believe that he has reached the age of majority. The fact alone that he has made misrepresentations, or has engaged in business as an adult, does not work that result. And, if this be true, it must necessarily follow that there are both "evidence and inference from evidence" to sustain the findings of the trier of the fact.
The case of Gill v. Parry, 114 Wn. 19, 194 P. 797, has no bearing on the question here involved. As pointed out in the majority opinion, neither party to that cause invoked the constitutional right of trial by jury. The action was tried in the lower court without the intervention of a jury, and by the express terms of the statute the trial court's findings on the question of fact were reviewable in this court. It was proper, therefore, for this court to discuss the facts, and proper *Page 573 
for it to reach the conclusion that the minor had led the other party to believe that he was capable of contracting. But here the situation is the reverse of this. The minor did invoke his right of trial by jury, and under the constitution and under all of our decisions, their findings on the question of fact are conclusive on this court.
It may be thought that I have unnecessarily labored the question involved, but my excuse is that I believe the holding of the majority not only a departure from sound principles, but a departure from our previous holdings in like and similar cases.
In my opinion, the judgment should be affirmed.
MAIN and MITCHELL, JJ., concur with FULLERTON, J.